Citation Nr: 0917830	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2006.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand 
and to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Veteran was afforded a VA examination in 
December 2002 in connection with his claim for service 
connection for hearing loss.  The examiner observed that the 
Veteran's word recognition scores were somewhat poorer than 
would be expected considering his puretone thresholds.  She 
also stated that those scores were not indicative of true 
organic hearing and commented that they should not be used 
for rating purposes.  However, the examiner did not provide a 
rationale for those comments.  

As a result, the Board remanded the case for an additional VA 
examination in March 2006.  In particular, it was noted that 
the lack of an explanation for the December 2002 VA 
examiner's conclusion impeded the Board's ability to decide 
the claim, especially considering that the speech scores 
shown met the requirement, under VA regulations, for a 
current hearing loss disability. 38 C.F.R. § 3.385 (providing 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent).  Moreover, 
the Board explained that VA regulations require that an 
examination for hearing impairment include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test. 38 C.F.R. § 4.85.  In addition, the Board 
noted that the December 2002 examiner did not offer an 
opinion as to whether it was at least as likely as not that 
current hearing loss, if any, was causally or etiologically 
related to the Veteran's military service.  Therefore, the 
Board found that another VA examination and medical opinion 
were necessary and remanded the case for such development.  

In particular, the March 2006 remand indicated that the 
December 2002 VA examiner should provide a rationale for her 
previous comment that the Veteran's word recognition scores 
were somewhat poorer than would be expected considering his 
puretone thresholds and that they were not indicative of true 
organic hearing loss.  She was also asked to explain her 
statement that the speech recognition scores should not be 
used for rating purposes by stating in the examination report 
what sort of factor or factors might have caused such a 
discrepancy or disparity between the audiometric results and 
word recognition scores.  In addition, it was requested that 
the examiner provide an opinion regarding the likelihood that 
the Veteran has current hearing loss that is etiologically 
related to his military service.

Following the March 2006 remand, the Veteran was provided 
another VA examination in October 2006.  His Maryland CNC 
speech recognition score was found to be 90 percent in the 
right ear and 88 percent in the left ear.  However, the 
examiner once again stated that the Veteran should only be 
rated on puretone thresholds because his recognition scores 
were lower than would be expected considering the pure tone 
thresholds.  The examiner did not believe that the words 
recognition scores were indicative of true organic hearing.  
She indicated that her rationale was her clinical expertise 
as a state licensed audiologist.  However, the Board notes 
that an examiner's professional status does not suffice as a 
rationale.  Rather, the expert must articulate the reasons 
that he or she has reached the conclusion.  

Indeed, as previously noted, the March 2006 remand requested 
that the December 2002 VA examiner explain what sort of 
factor or factors might have caused such a discrepancy or 
disparity between the audiometric results and word 
recognition scores.  The United States Court of Appeals for 
Veteran's Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, compliance with the terms of the remand is necessary 
prior to further appellate review, and if not, "the Board 
itself errs in failing to ensure compliance." Id. 

In addition, the Board notes that the October 2006 VA 
examiner did not provide an opinion as to whether the Veteran 
currently has hearing loss that is related to his military 
service.  In this regard, the Board notes that the Veteran 
has contended that he was exposed to acoustic trauma during 
his period of service and that this was the injury sustained 
from which his hearing loss resulted.  The Veteran is 
considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Indeed, he has 
been awarded the Purple Heart, which indicates that he 
engaged in combat with the enemy, and his service records 
also list his military occupational specialty as a tank 
commander.  In addition, the RO conceded that he was exposed 
to acoustic trauma in its December 2002 rating decision that 
granted service connection for tinnitus.  As such, there is 
satisfactory evidence that the Veteran had noise exposure 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  However, section 
1154(b) serves only to relax the evidentiary burden to 
establish the incurrence of a disease or injury in service.  
It does not provide a substitute for medical-nexus evidence. 
See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Therefore, the Board finds that a clarifying medical opinion 
is necessary for the purpose of determining the nature and 
etiology of any hearing loss that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the Veteran's claims 
folder to the October 2006 VA examiner 
or, if she is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any hearing loss that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to indicate 
whether the Veteran has current hearing 
loss by VA standards.  If so, the 
examiner should opine as to whether it 
is at least as likely as not that that 
the Veteran's current hearing loss is 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a conclusion as it is to find against 
it.)

If available, the October 2006 VA 
examiner should provide a rationale for 
her previous comment that the Veteran's 
word recognition scores were somewhat 
poorer than would be expected 
considering his puretone thresholds and 
that they were not indicative of true 
organic hearing loss.  She should also 
explain her statement that the speech 
recognition scores should not be used 
for rating purposes.  In particular, the 
examiner should state in the examination 
report what sort of factor or factors 
might have caused such a discrepancy or 
disparity between the audiometric 
results and word recognition scores.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



